





Exhibit 10.7

   

SALE AND PURCHASE AGREEMENT




This sale and purchase agreement (“Agreement”) is entered into effective
February 15, 2018, by and among Genesis Financial, Inc., a Wyoming corporation,
(the "Company"), John R. Coghlan, (herein "JRC"), and Coghlan Family
Corporation, a Washington corporation (herein, "CFC"), collectively, (the
"Parties"). Certain capitalized letters and other terms used in this Agreement
are defined in Annex A hereto and are used herein with the meanings ascribed to
them.  




WHEREAS, the Company owns the Assets and incurred the Indebtedness,  




WHEREAS, on, or about February 15, 2018, the Company's balance sheet Total
Assets and Total Current Liabilities will each reflect the sums of $700,419, as
set forth on Exhibit "A";  




WHEREAS, the term Indebtedness will not include the Loan Agreement and
Promissory Note dated November 13, 2017 between the Company and CFC represented
on the Balance sheet as Short-Term Note, (the "Exception");  




WHEREAS the board of directors of the Company determined that it is in the best
interest of the Company to sell the Assets to CFC, on, or following the Closing
of the Capital Stock Exchange Agreement dated September 8, 2017, as subsequently
amended between the Company and Epoint Payment Corp.;  




WHEREAS, the board of directors of CFC determined that it is in the best
interest of CFC to purchase the Assets;  




WHEREAS, CFC is an affiliate of the Company and the principal holder of the
Indebtedness;  




WHEREAS, it is the intention of the Parties that immediately following the
Closing of the Exchange Agreement that the Company's pre-closing Assets will not
constitute "all or substantially all" of the Company's Assets by virtue of the
acquired and combined assets of the post-closing Company and its subsidiary
Epoint Payment Corp.;   




WHEREAS, the Company's board of directors resolves, by unanimous consent, to
sale the Assets to CFC in exchange for the Indebtedness; and  




NOW THEREFORE, in consideration of the foregoing and the following agreement,
the Parties agree as follows:  




ARTICLE 1

THE TRANSACTIONS





Sale and Purchase Agreement: Page 1 of 4.




--------------------------------------------------------------------------------







1.1.Company Authorization.  Immediately, following the Closing, the Board of
Directors, will, by unanimous consent authorize the exchange of Assets in lieu
of payment for all outstanding Indebtedness, less the respective Exceptions.   




1.2.Sale of Assets.  The board of directors will acknowledge that the
performance of this Agreement will not constitute the "sale of all or
substantially all" of the Company's assets.  




1.3.Evidence of Asset Transfers.  The Company will prepare, execute and convey
the relevant documentation necessary for the requisite transfer of Assets to CFC
or their designee which may include, but not be limited to, bills of sale,
deeds, instruments, assignments, reconveyances, irrevocable stock powers, and,
or transfers of LLC membership interests.   




1.4.Substantial Performance.  This Agreement shall be substantially performed
with thirty (30) days following the Closing.  




1.5.Later Performance.  Later performance is not limited by time. It may include
transfer documents which cannot be reasonably delivered within the Substantial
Performance period.  Such transfer documents, may include, but not be limited to
real estate conveyancing instruments, assignment of office equipment leases, and
UCC-3 termination statement filings, etc.   




1.6.Evidence of Bilateral Performance.  The Company, JRC and CFC will provide
each other with written documentation of the progress of discharging the
indebtedness, transfer of relevant assets, and related matters.  




1.7.Tax Matters.  Any and all U.S. federal, state and local and foreign taxes,
if any, which may be due to the Company on the contemplated transactions will be
the sole financial responsibility of the Company and any and all U.S. federal,
state and local taxes, if any, which may be due to CFC or JRC on the
contemplated transactions will be the sole financial responsibility of CFC and
or JRC.  







ARTICLE II

MISCELLANEOUS




2.1.Jurisdiction and Venue.  This Agreement will be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Idaho, without regard to the principles of conflict of laws.  




2.2.Integration.  This Agreement is intended to be interpreted with all of the
transaction documents associated with the Capital Stock Exchange Agreement dated
September 8, 2017, as amended.  




2.3.Counterparts.  This Agreement may be executed in two or more counterparts,
including by facsimile, which together shall constitute a single agreement.   





Sale and Purchase Agreement: Page 2 of 4.




--------------------------------------------------------------------------------







2.4.Severability.  If any provision, including any phrase, sentence, clause,
section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such provision shall be valid and enforceable to
the fullest extent permitted by law and such circumstances shall not have the
effect of rendering such provision in question invalid, inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision herein contained invalid, inoperative or unenforceable to any extent
whatsoever.   




2.5.Survival.  Any of the terms and covenants contained in this Agreement which
require the performance of either party after the Discharge Date shall survive
the Discharge Date and delivery of any future performance and documents
contemplated under this Agreement.  




2.6.Assignment.  Neither party hereto may transfer or assign this Agreement
without prior written consent of the other party.  




2.7.Attorney Fees.  In the event an arbitration, suit or action is brought by
any party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorney’s fees to be fixed by the arbitrator, trial court, and/or
appellate court.  




2.8.Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement, or any section thereof
was drafted by said party.  




2.9.Agreement Binding.  This Agreement shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.  

  

SIGNATURES:




COGHLAN FAMILY CORPORATION      GENESIS FINANCIAL, INC.  




  /s/ John R. Coghlan                                    /s/ Roy Rose

_________________________                ____________________________

By: John R. Coghlan, President                By: Roy Rose, President, CEO  

  

  /s/ John R. Coghlan

_________________________  

John R. Coghlan, Individually  

  

    





Sale and Purchase Agreement: Page 3 of 4.




--------------------------------------------------------------------------------







ANNEX A




"Assets" means the total assets set forth on the Company's balance sheet as of
February 2, 2018 adjusted for the balances adjusted for a date certain, subject
to the Exceptions.  




"Closing" means the completion of the Company's acquisition of Epoint Payment
Corp. as contemplated by the Capital Stock Exchange Agreement dated September 8,
2017, as amended.  




"Discharge Date" means the date the parties agreement to initiate the discharge
of Liabilities and transfer of Assets in lieu of payment.  




"Exceptions" means the Genesis Financial Loan Agreement dated November 13, 2017
and no assets except the Class A voting stock of Epoint Payment Corp. and the
ownership interests/units of Fintech Holdings LLC  




"Indebtedness" means the total liabilities set forth on the Company's balance
sheet as of February 2, 2018, adjusted for a date certain, subject to the
Exceptions.  




"Substantial Performance" means that all Indebtedness will have been discharged
and all Assets transferred within thirty (30) days of Closing.  





Sale and Purchase Agreement: Page 4 of 4.




--------------------------------------------------------------------------------














Sale and Purchase Agreement: Page 5 of 4.




--------------------------------------------------------------------------------

















Sale and Purchase Agreement: Page 6 of 4.


